Citation Nr: 0204009	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  97-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative changes 
of the left shoulder due to rheumatoid arthritis.

2.  Entitlement to an effective date prior to March 21, 1996, 
for the grant of service connection and award of compensation 
for a dysthymic disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left wrist due to rheumatoid 
arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right wrist due to rheumatoid 
arthritis.

7.  Entitlement to a compensable evaluation prior to 
September 3, 1998, for varicose veins of the right leg, post-
operative ligation and stripping.

8.  Entitlement to an evaluation in excess of 10 percent from 
September 3, 1998, for varicose veins of the right leg, post-
operative ligation and stripping.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service in the Navy from January 1965 
to July 1968, with subsequent service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned a zero percent evaluation for dysthymic 
disorder, effective March 21, 1996; found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a left shoulder disorder; and denied 
increased evaluations for a duodenal ulcer, degenerative 
changes of the left wrist due to rheumatoid arthritis, 
degenerative changes of the right wrist due to rheumatoid 
arthritis, and post-operative varicose veins of the right 
leg.  

By an August 1997 decision, an RO Hearing Officer granted a 
10 percent evaluation for dysthymic disorder, effective March 
21, 1996.

In its April 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for degenerative changes of 
the left shoulder due to rheumatoid arthritis.  The Board 
granted a 30 percent evaluation for dysthymic disorder, but 
denied the claim for an effective date prior to March 21, 
1996, for the grant of service connection and award of 
compensation for the dysthymic disorder.  The Board also 
denied the claim for an evaluation in excess of 10 percent 
for the duodenal ulcer, and the claims for evaluations in 
excess of 10 percent for degenerative changes of the left and 
right wrists due to rheumatoid arthritis.  The Board remanded 
the claim for a compensable evaluation for post-operative 
varicose veins of the right leg for further development.  The 
veteran appealed the April 1998 Board decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In 
April 2001, the VA General Counsel filed a Motion for Remand 
and to Stay Proceedings, requesting that Board's decision be 
vacated and the case remanded for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)).  In 
May 2001, the Court granted the motion and remanded the case 
to the Board, noting that absent a Board decision on the 
varicose veins claim, that issue was not before the Court.

With regard to varicose veins, in a March 1999 rating 
decision a 10 percent evaluation was granted effective 
September 3, 1998, the date of a VA examination.  However, 
the RO received the veteran's claim for a compensable rating 
for varicose veins of the right leg on March 21, 1996.  
Therefore, the issue of entitlement to a compensable 
evaluation prior to September 3, 1998, for varicose veins of 
the right leg remains pending.  Also, in the March 1999 
rating decision, an effective date of March 21, 1996, was 
assigned for the 30 percent evaluation for dysthymic 
disorder.  In light of the above, the issues are as stated on 
the title page.

Every issue but the effective date issue for the grant of 
service connection for dysthymic disorder will be addressed 
in the remand, below.

In respect to the issue of an earlier effective date for the 
grant of service connection and award of compensation for 
dysthymic disorder the veteran's attorney has recently raised 
the matter of clear and unmistakable error (CUE) in an August 
1994 rating decision, alleging that the RO committed error by 
failing to apply 38 C.F.R. § 4.21 and 3.103(a) and that had 
those regulations been applied the RO would have granted "a 
secondary psychiatric claim manifested by clinically 
significant stress and impairment in social, occupational, 
and other important areas of functioning."  Therefore, the 
attorney argues, the RO should readjudicate the matter and 
award compensation and an effective date as if the 1994 
rating decision was never made (although the 1994 rating 
decision did not decide any issue pertaining to a psychiatric 
disorder).  In any event, as the RO has not had an 
opportunity to consider this matter and it is not 
inextricably intertwined with the issue of earlier effective 
date for the grant of service connection for dysthymic 
disorder, it is referred to the RO for consideration.  See 
Phillips v. Brown, 10 Vet. App. 25, 33 (1997).   


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate this claim, 
and the RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  A claim for VA disability benefits filed by the veteran 
in May 1991 did not include service connection for a 
psychiatric disorder.  

3.  The veteran's initial claim for service connection for a 
psychiatric disorder, claimed as post-traumatic stress 
disorder, was received in March 1992.  

4.  A July 1992 rating decision denied service connection for 
post-traumatic stress disorder and dysthymic disorder, and 
the veteran was notified of those determinations.  The 
veteran did not appeal the denial of service connection for 
dysthymic disorder, and it became final.

5.  Following the July 1992 rating decision, there was no 
further claim for service connection for a psychiatric 
disorder until March 21, 1996, when a claim for secondary 
service connection for dysthymic disorder was received.  

6.  In July 1996 the RO granted service connection for 
dysthymic disorder as secondary to service connected 
rheumatoid arthritis and assigned March 21, 1996, as the 
effective date for the grant of service connection and award 
of compensation for dysthymic disorder.  


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1992 denying entitlement 
to service connection for dysthymic disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1992).

2.  The criteria for an effective date prior to March 21, 
1996, date of claim, for the grant of service connection and 
award of compensation for dysthymic disorder have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On May 29, 1991, the RO received VA Form 21-526 (veteran's 
application for compensation or pension) from the veteran.  
He listed two disabilities for which claims were being made: 
rheumatoid arthritis and "extreme stress/depression."  He 
indicated that rheumatoid arthritis began in the fall of 1968 
and that depression and stress had their onset in October 
1989, and were brought on by termination from employment for 
unexplained reasons and via unlawful procedures.  He also 
reported that during active service, he was treated for a 
duodenal ulcer and rheumatoid arthritis and underwent a vein 
ligation in his right leg, and he identified post-service 
treatment for rheumatoid arthritis.  Additionally, he 
provided net-worth information, as required for an 
application for nonservice-connected disability pension 
benefits.

In July 1991, the veteran underwent a VA examination.  On the 
medical history portion of the examination report (VA Form 
21-2525) he referred to the stress of termination of 
employment two years earlier and identified medical treatment 
he had received for physical disabilities.   On psychiatric 
examination, he reported that he had been unemployed for the 
past two years and was fired from his last job as a building 
inspector and plans examiner because of a personality 
conflict with his boss.  The veteran indicated that he had 
difficulty finding work and that he was disappointed because 
his friends on the company board had not supported him.  As a 
result, he had sought psychiatric treatment in a stress 
management program.  He denied having ever been seen by a 
psychiatrist during or shortly after service.  The veteran's 
conversation during mental status evaluation focused on 
injury received as a result of having been fired.  The 
diagnosis was adjustment disorder with depressed mood, 
currently in remission.

In September 1991, the veteran's claim for pension was denied 
because he and his family had income above the required 
limits.  He was notified of that determination.  In a rating 
decision issued later that month, the RO granted service 
connection for a duodenal ulcer and varicose veins of the 
right leg and denied service connection for rheumatoid 
arthritis.  The veteran was notified of that decision on 
September 26, 1991.  

In March 1992, the RO received a statement from the veteran 
in which he requested that his claim for service connection 
for rheumatoid arthritis be reopened.  He also claimed 
service connection for post-traumatic stress disorder (PTSD).  
His statement was accepted as a notice of disagreement with 
the September denial of service connection for rheumatoid 
arthritis, and he perfected his appeal on that matter.  

The veteran submitted a stressor statement and a letter from 
his former employer.  In his stressor statement, he described 
his experiences off the shores of Vietnam and his post-
service employment difficulties.  He said that in the past 
few years, he would become depressed with his failures and 
inability to do what he wanted physically because of 
rheumatoid arthritis.  In the letter to the veteran from his 
former employer, he was advised that he had been fired for 
several reasons, including his disregard of the vacation-
request policy and an inability to take orders and advice 
from management and co-workers.

In June 1992, the veteran underwent a VA psychiatric 
examination for evaluation of possible PTSD.  The examiner 
reported that the veteran's stressor statement described 
experiences that were "mildly traumatic."  The examiner 
noted that in his statement, the veteran did not recount any 
particular symptoms causing difficulty, but rather he related 
a long record of success until being fired from a post-
service job.  During the examination, the veteran did not 
complain about his rheumatoid arthritis or state a belief 
that he had a psychiatric disorder as a result of rheumatoid 
arthritis.  

After the mental status evaluation was performed, the 
examiner stated that the veteran continued to be treated for 
rheumatoid arthritis and was trying to establish service 
connection for that disorder.  The examiner indicated that 
the veteran had a significant amount of depression with an 
increase in obsessive cognition, some disturbed sleep, and 
depressive social withdrawal.  The examiner noted that there 
was no sufficient data to establish that there were 
particular traumatic events from active service and that, 
instead, the veteran had depression with obsessive 
preoccupation, which was moderately severely disabling.  The 
examiner opined that the degree of depression was more 
pervasive than was suggested with an adjustment disorder and 
that the depression was related to the veteran's enormous 
loss of self-esteem due to the loss of his job and perceived 
loss of validity as an individual.  The diagnosis was 
dysthymic disorder.  

By a rating decision dated in July 1992, the RO denied 
entitlement to service connection for PTSD and dysthymic 
disorder on a direct basis.  The RO notified the veteran by 
letter, also dated in July 1992, that service connection was 
denied for both PTSD and dysthymic disorder and provided an 
explanation for the denial.  The veteran did not submit any 
indication of disagreement with respect to the denial of 
service connection for dysthymic disorder.

A report signed by G. Hoffman, M.D., of Post Traumatic 
Counseling Services reflects evaluation of the veteran for 
PTSD in August 1992.  The veteran discussed his Vietnam 
service and current psychiatric symptoms, noting that he had 
become increasingly depressed over the past few years.  Dr. 
Hoffman noted that the veteran had some mild PTSD symptoms, 
but that his major problem appeared to be depression, which 
had worsened over the past few years and increased his PTSD 
symptoms.   Dr. Hoffman diagnosed mild PTSD, and major 
depression, single episode. 

In September 1992 the RO received private medical records 
from the Family Medical Center dated from April 1978 to 
August 1992.  A record dated in August 1991 indicates that 
the veteran felt good but was "depressed - out of work" and 
unable to get a job.  The impressions were rheumatoid 
arthritis on "gold" and depression.  A record dated in 
February 1992 includes notation that the veteran "Had to 
quit work, stress, 'ulcer' flared up -demands @ work were 
unreasonable."  

By a letter dated in January 1993, A. Armijo, LCSW, indicated 
that the veteran had been in therapy for PTSD since July 1992 
and had nightmares, insomnia, depression, anger and survival 
guilt.  Ms. Armijo also noted the veteran was being treated 
with an anti-depressant and that his vegetative symptoms of 
depression were stabilizing.

By a decision of March 1994, the Board granted service 
connection for rheumatoid arthritis and denied entitlement to 
service connection for PTSD.  That decision became final.

In July 1994, the RO received records of VA outpatient 
treatment from March to June 1994.  These records reflect 
that in March 1994 the veteran reported having ups and downs 
with arthritis and depression.  The only diagnosis was 
rheumatoid arthritis.

On August 15, 1994, the RO received private medical records 
dated from August 1991 to August 1994.  Many of those records 
were already associated with the claims file.  A new record 
dated in September 1992 shows that the veteran was taking 
Zoloft for PTSD and notes that his rheumatoid arthritis was 
stable.

Pursuant to the Board's March 1994 decision, the RO, in an 
August 1994 rating decision, implemented the grant of service 
connection for rheumatoid arthritis in right and left hands, 
elbows and wrists, and assigned six separate 10 percent 
evaluations, effective May 29, 1991.  The RO also denied 
service connection for rheumatoid arthritis of the shoulders.  
The veteran was notified of that decision by a letter dated 
later in August 1994 and did not appeal. 

On March 21, 1996, the RO received a VA Form 21-4148 
(statement in support of claim) in which the veteran 
requested that dysthymic disorder be service-connected as 
secondary to his rheumatoid arthritis.  

The veteran underwent a VA psychiatric examination in May 
1996.  The examiner noted that the veteran's dysthymic 
symptoms were related to his increasing incapacity with 
multiple joints involved in a progressive rheumatoid 
arthritis and that the veteran's inability to work and 
exercise his responsibility had been a major problem.  The 
diagnoses were anxiety disorder and dysthymic disorder; the 
latter was stated to be secondary to chronic rheumatoid 
arthritis and the consequent disability in doing the type of 
work that the veteran had been very capable of doing. 

In a July 1996 rating decision, service connection was 
granted for dysthymic disorder secondary to service-connected 
rheumatoid arthritis and a zero percent evaluation was 
assigned effective March 21, 1996.  

The RO issued a statement of the case in December 1996 on 
several issues.  The statement of the case contains 38 C.F.R. 
§ 3.400, the regulation applicable to earlier effective date 
claims, in its entirety.

The veteran filed a notice of disagreement in January 1997 on 
the effective date of the grant of service connection for 
dysthymic disorder, stating that the effective date should be 
May 29, 1991.

The veteran had a hearing before a Hearing Officer at the RO 
in March 1997.  He stated that although he filed the claim 
for service connection for dysthymic disorder in March 1996, 
he should have filed it a year earlier.  He noted that 
dysthymic disorder was related to his rheumatoid arthritis 
and said that the RO should have reviewed his claim for 
dysthymic disorder again in 1994, when service connection was 
granted for rheumatoid arthritis of various joints.  The 
veteran's then representative added that the 1996 effective 
date for dysthymic disorder was "a little out of line" 
because the disorder was found on VA examinations as early as 
the one in 1991.  March 1997 Hearing Transcript.

On the day of the hearing, the veteran submitted VA Form 9, 
in which he stated that an earlier effective date for 
dysthymic disorder should be granted because his claim for 
PTSD, which he said he filed in 1991, had been denied on the 
basis that he had dysthymic disorder, rather than PTSD, and 
that service connection for dysthymic disorder should have 
been granted at that time.

By a decision of August 1997, the Hearing Officer granted an 
increase, from zero percent to 10 percent, in the disability 
evaluation for dysthymic disorder, effective March 21, 1996.

The RO issued a supplemental statement of the case in 
September 1997 that lists, as one of multiple issues, 
entitlement to an effective date prior to March 21, 1996, for 
the grant of service connection for dysthymic disorder and on 
the first page references the statement of the case of 
December 1996.  The text of the supplemental statement of the 
case addresses the dysthymic disorder effective date issue. 

In November 1997, the veteran presented testimony at a 
videoconference hearing, in lieu of an in-person Travel Board 
hearing.  He testified that dysthymic disorder was first 
diagnosed in June 1991 and that it was secondary to his 
rheumatoid arthritis.  The veteran indicated that even though 
he filed his claim in 1996, he wanted an earlier effective 
date because his dysthymic disorder was found in 1991.  
November 1997 Hearing Transcript.

In its April 1998 decision, the Board granted a 30 percent 
evaluation for the dysthymic disorder, and denied an 
effective date earlier than March 21, 1996, for the grant of 
service connection for the disorder.  By a March 1999 rating 
decision, the RO assigned a 30 percent disability rating for 
the dysthymic disorder, effective March 21, 1996.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2001).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001).  The United States Court of Appeals for the Federal 
Circuit has held that 38 U.S.C.A. § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In Brannon v. West, 12 Vet. App. 32, 35 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Specifically, 
the mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek secondary service 
connection for a disorder.  Id.  The Court noted that while 
VA must interpret a claimant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
claimant, and the claimant must assert a claim expressly or 
implicitly.  Id.  

In Lalonde v. West, 12 Vet. App. 377, 381 (1999), the Court 
noted that when determining the effective date of an award of 
compensation benefits, VA is required to review all the 
communications in the claims file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or an informal claim for benefits.  With regard to the 
presence of medical evidence in the claims file showing 
entitlement to service connection on a secondary basis, which 
was submitted prior to a formal application, the Court held 
that the effective date for an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a casual connection, but instead based on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Id. at 382.  Put 
another way, the Court stated that the mere receipt of 
medical records cannot be construed as an informal claim for 
service connection for a disorder.  Id.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  

A claim for pension will not be considered a claim for 
compensation for a particular disability unless there is 
evidence in, or submitted with, the application that VA could 
construe as showing an intent to request, or a belief in, 
entitlement to service connection for the particular 
disability.  Stewart v. Brown, 10 Vet. App. 15 (1997).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The regulations pertaining to 
this claim merely implement the VCAA of 2000 and do not 
provide any rights other than those provided by the VCAA of 
2000.  See 66 Fed. Reg. at 45,629.  

The Board has reviewed this case in light of the new law and 
regulations.  As explained below, VA has made all reasonable 
efforts to assist the veteran in the development of his claim 
and has notified him of the information and evidence 
necessary to substantiate his claim and of the efforts to 
assist him.  Thus, although the RO did not have the benefit 
of the explicit provisions of the new regulations, VA's 
duties have been fulfilled and the Board may proceed to 
consider the case without prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

VA has a duty to notify the veteran and the representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R § 3.159).  Through the 
December 1996 statement of the case, which provided the 
regulations governing effective dates, and the September 1997 
supplemental statement of the case, which applied those 
regulations to this claim, the veteran was informed of the 
information and evidence to substantiate his claim.  The 
veteran's claims file was available to the attorney during 
the appeal to the Court, and the attorney presented argument 
to the Board based on a review of the claims file.  
Therefore, the veteran and his attorney have been notified of 
the information and evidence needed to substantiate this 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159).

VA will make reasonable efforts to obtain evidence - whether 
it is in the custody of a Federal department or agency or in 
the custody of a non-Federal Government entity.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159).  In this case, 
there is no indication that there is additional evidence that 
needs to be obtained for this narrow issue of an earlier 
effective date, which turns on when the veteran filed a 
claim.  Accordingly, VA has fulfilled its duty to assist in 
obtaining relevant records.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R § 3.159).

On a preliminary matter of jurisdiction, the veteran's 
attorney argued in January 2002 that the Board lacks 
jurisdiction to decide the issue of an earlier effective date 
for the grant of service connection for dysthymic disorder 
because that issue was not addressed in a statement of the 
case, specifically the December 1996 statement of the case.  
In the December 1996 statement of the case, the RO provided 
the applicable regulations regarding effective dates inasmuch 
as there were other effective date issues on appeal.  
Although that statement of the case did not discuss the 
matter of the effective date for the grant of service 
connection for dysthymic disorder, that issue was 
specifically addressed in the supplemental statement of the 
case of September 1997.  On the front page of the September 
1997 supplemental statement of the case, the December 1996 
statement of the case was referenced, thereby reminding the 
veteran of the earlier document which contains the legal 
criteria for effective dates.  Thus, in the course of the 
veteran's appeal of various issues, he was provided effective 
date regulations in the December 1996 statement of the case, 
and the issue of the effective date for dysthymic disorder 
was addressed by the RO in the supplemental statement of the 
case.  The veteran perfected his appeal when his then 
representative filed a VA Form 646 in October 1997.  In light 
of these facts, the Board finds that it is not adjudicating 
this issue in the first instance as argued by the attorney 
and that it has jurisdiction over the matter.  See 38 C.F.R. 
§§ 20.200, 20.302 (2001).  

The veteran and his attorney argue that an initial claim for 
service connection for a psychiatric disorder, characterized 
as extreme stress and depression, was filed in 1991.  The 
attorney contends that the medical evidence in this case 
showed multiple diagnoses and that under Best v. Brown, 10 
Vet. App. 322 (1997), the July 1992 rating decision denying 
service connection for dysthymic disorder was not final 
because it did not adjudicate all of the disorders including 
extreme stress, adjustment disorder with depressed mood, and 
depression with obsessive preoccupation.  

The RO initially received a completed VA Form 21-526 on May 
29, 1991, in which the veteran identified the disabilities 
for which benefits were sought, including "extreme 
stress/depression."  The VA Form 21-526 clearly was an 
application for both pension and compensation.  In that 
regard, the veteran reported having been treated during 
service for varicose veins and a duodenal ulcer and having 
been treated for rheumatoid arthritis beginning a few months 
after service.  However, in regard to "extreme 
stress/depression" he reported that that condition began in 
October 1989, more than 20 years after service, and that it 
had been brought on by termination of his employment for 
unexplained reasons.  In that claims form he did not report 
any medical treatment, during or after service, for a 
psychiatric disorder and did not suggest that any psychiatric 
disorder was in any way related to service.  

The veteran was afforded a VA psychiatric examination 
inasmuch as his claimed psychiatric disorder was a disability 
to be considered in determining whether he was permanently 
and totally disabled for pension purposes.  At the 
examination, it was noted that he focused on injury sustained 
by having been fired, and the examiner diagnosed adjustment 
disorder with depressed mood, currently in remission.  
Although the veteran reported that he was being treated for 
rheumatoid arthritis, neither he nor the examiner attributed 
the psychiatric disorder to arthritis or to military service.  

In light of these facts, the Board finds that the mention in 
the 1991 claims form of extreme stress/depression, which was 
reported to date back only to 1989 and to have been brought 
on by loss of employment for unexplained reasons, did not 
constitute a claim for service connection for extreme 
stress/depression or any other psychiatric disorder.  Thus, 
the RO did not err by not adjudicating service connection for 
an adjustment disorder or for extreme stress/depression.  

In March 1992, the RO received a request from the veteran 
that his claim be amended to include service connection for 
PTSD.  He underwent another VA psychiatric examination in 
June 1992, at which time only dysthymic disorder was 
diagnosed, with the examiner explaining, in effect, why he 
was not diagnosing PTSD or adjustment disorder.  By a rating 
decision of July 1992, the RO denied entitlement to service 
connection for both PTSD and for dysthymic disorder. Although 
the issue of service connection for dysthymic disorder had 
not been explicitly raised, it was the only disorder shown to 
exist at the time of the June 1992 examination.  The veteran 
was notified of that determination by a letter also dated in 
July 1992.  

On August 31, 1992, the RO received a completed VA Form 9, in 
which he disagreed with the RO's denial of his PTSD claim.  
He did not disagree with the denial of service connection for 
dysthymic disorder; nor did he express disagreement or 
testify relevant to dysthymic disorder in the course of a 
January 12, 1993, Travel Board hearing.  Additionally, the 
evidentiary record for the period from July 1992 to July 1993 
is negative for any statement from the veteran or his former 
representative indicating an intent to appeal the RO's denial 
of service connection for dysthymic disorder.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2001).  

The evidentiary record during the period of July 1993 to 
March 1996 reflects receipt of additional medical evidence as 
well as additional statements from the veteran.  However, 
most of that medical evidence and the veteran's statements 
are pertinent to his claims based on rheumatoid arthritis 
and/or PTSD and do not include any statement that may 
reasonably be interpreted as indicating an intent to apply 
for VA benefits based on dysthymic disorder.  See 38 C.F.R. § 
3.155 (2001).  

On March 21, 1996, the RO received VA Form 21-4148, the first 
correspondence in which the veteran requested that dysthymic 
disorder be service-connected as secondary to his service 
connected rheumatoid arthritis.  VA examination conducted in 
May 1996 resulted in a diagnosis of dysthymic disorder 
secondary to service-connected chronic rheumatoid arthritis.  
By a rating decision of July 1996, the RO granted service 
connection for dysthymic disorder, and assigned a zero 
percent evaluation effective March 21, 1996, date of receipt 
of the veteran's claim.  That evaluation was subsequently 
increased to 30 percent, also effective March 21, 1996.  

The veteran argues that an effective date prior to March 21, 
1996, is warranted based on the fact that he had previously 
filed a claim for service connection for a psychiatric 
disability and the fact that dysthymic disorder was 
previously diagnosed.  The Board has acknowledged those 
facts.  However, the July 1992 rating decision specifically 
denied service connection for dysthymic disorder along with 
PTSD, the veteran was notified as to both disorders, and he 
appealed only PTSD.  Thus the rating decision became final as 
to dysthymic disorder.   38 U.S.C.A. §§ 5107, 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  

Applicable VA regulations set out that, in general, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  The effective date of a claim 
received after final disallowance will be the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(1)(ii) (2001).  Where a claim is reopened, the 
effective date is the date of receipt of the claim to reopen, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (r) (2001).  

The veteran himself testified at both hearings that he filed 
his claim in March 1996, although at the March 1997 hearing, 
he said that he should have filed it a year earlier.  At that 
hearing he also asserted that the RO should have considered a 
claim for secondary service connection for dysthymic disorder 
at the time of the August 1994 rating decision, which granted 
service connection for various orthopedic residuals of 
rheumatoid arthritis.  However, following the 1992 rating 
decision, no claim earlier than March 1996 is evident upon 
review of the claims file.  Although medical records relevant 
to psychiatric problems and statements in which he and his 
spouse spoke of depression were received prior to March 1996, 
the evidence of record prior to March 1996 did not show that 
dysthymic disorder was secondary to rheumatoid arthritis or 
otherwise related to service, and, even if the evidence did, 
the veteran still had to submit a written document 
identifying his disability and expressing some intent to seek 
service connection for that disorder.  The mere presence of 
medical evidence showing a disorder and even linking it to a 
service-connected disability does not establish an intent to 
claim service connection.  Lalonde, 12 Vet App. at 382; 
Brannon, 12 Vet. App. at 35.  

In the instant case, the first claim for secondary service 
connection for dysthymic disorder is the correspondence 
received on March 21, 1996.  Thus, there was no claim for 
secondary service connection for dysthymic disorder pending 
prior to March 21, 1996, including at the time of the August 
1994 rating decision.  The effective date regulation clearly 
provides that it is the later of the date of receipt of claim 
or the date entitlement arose, regardless of whether service 
connection is based on an original claim or one reopened 
after final disallowance.  Accordingly, an effective date 
prior to March 21, 1996, for the grant of service connection 
for dysthymic disorder is precluded.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2001).  

In Best v. Brown, 10 Vet. App. 322 (1997), the appellant 
argued that a rating decision denying service connection for 
generalized anxiety disorder was not final.  In the instant 
case the attorney argues that under Best the July 1992 rating 
decision is not final because it did not adjudicate service 
connection for extreme stress, adjustment disorder with 
depressed mood, and depression with obsessive preoccupation.  
The Court in Best noted that the RO, in the rating decision 
in question, denied service connection for "generalized 
anxiety disorder, with personality disorders and adjustment 
reaction" but notified the appellant that service connection 
had been denied for personality disorder, adjustment reaction 
and alcohol abuse, failing to advise him that service 
connection also had been denied for generalized anxiety 
disorder.  Best, 10 Vet. App. at 323-24.  Noting that 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM) 
there are distinctive differences between generalized anxiety 
disorder, personality disorder and adjustment reaction, the 
Court held that the rating decision was not final because of 
the procedural error in failing to adequately notify the 
appellant that it was denying service connection for all 
diagnosed disorders, including generalized anxiety disorder.  
Best, 10 Vet. App. at 325.  

In sum, the facts of the case now before the Board show that 
the veteran had not filed a claim for service connection for 
extreme stress, which he mentioned on his 1991 claims form as 
being of recent onset and due to loss of a job.  Although 
adjustment disorder with depressed mood was diagnosed on the 
July 1991 VA psychiatric examination, the veteran had not 
filed a claim for service connection for any psychiatric 
disorder at that time or prior to the September 1991 rating 
decision.  Thus, there was no claim pending for service 
connection for a psychiatric disorder and no reason for the 
RO to have adjudicated service connection in the September 
1991 rating decision.  Additionally, adjustment disorder was 
not diagnosed on the June 1992 psychiatric examination.  In 
fact, the June 1992 examiner indicated why he was diagnosing 
dysthymic disorder rather than adjustment disorder.  Thus, at 
the time of the July 1992 rating decision, the veteran was 
not shown to have an adjustment disorder and a claim for 
service connection for such was not pending.  Additionally, 
although the June 1992 VA examiner noted that the veteran had 
depression with obsessive preoccupation, that was not a 
diagnosis and there was no claim for service connection for 
depression with obsessive preoccupation pending at the time 
of the July 1992 rating decision.  In fact, at the time of 
the June 1992 rating decision, the RO adjudicated entitlement 
to service connection for PTSD (which the veteran had 
specifically claimed) and dysthymic disorder, which was the 
only psychiatric disorder established to be present by the 
last VA examination.  Unlike the RO in Best, the RO in this 
case informed the veteran of the psychiatric disorders (PTSD 
and dysthymic disorder) for which service connection was 
denied by the July 1992 rating decision, and the veteran 
appealed only the denial of PTSD.  Thus, the July 1992 RO 
decision became final with respect to the issue of service 
connection for dysthymic disorder.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1992).

The attorney's arguments regarding DSM are noted, including 
that DSM III and IV recognize the difficulty in 
distinguishing depression from dysthymic disorder and that 
both DSM III and IV treat PTSD, depression, dysthymic 
disorder and adjustment disorder as separate and distinct 
disorders.  Essentially on that basis, the attorney argues 
that the Court's rationale in Best applies and the veteran's 
original claim remains pending.  The Board does not concur.  
In Best, as previously noted, the RO failed to notify the 
appellant of one of the disorders for which service 
connection had been denied (generalized anxiety disorder).  
Because of the distinctive differences (as shown by DSM) 
between generalized anxiety disorder, a personality disorder 
and adjustment disorder, the RO's failure to notify the 
appellant of the denial of service connection for the anxiety 
disorder was held by the Court to be a procedural error that 
rendered the rating decision not final.  The facts of this 
case are not analogous. 


ORDER

An effective date prior to March 21, 1996, for the grant of 
service connection and award of compensation for dysthymic 
disorder is denied.


REMAND

In January 2002 written argument, the veteran's attorney 
raised the issue of clear and unmistakable error (CUE) in an 
August 1994 rating decision, which granted service connection 
for various chronic residuals of rheumatoid arthritis.  
Specifically, the attorney argued that the RO should have 
rated rheumatoid arthritis as an active disorder, rather than 
based on chronic residuals.  The issue of CUE in the August 
1994 rating decision in not rating the rheumatoid arthritis 
as an active disorder is inextricably intertwined with the 
various issues on appeal pertaining to rheumatoid arthritis.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  Thus, the 
case must be remanded for adjudication of the issue of CUE in 
the August 1994 rating decision.

The attorney has argued in his January 2002 submission that 
(1) before issuing the August 1994 rating decision, the RO 
should have returned the July 1994 VA examination report to 
the examiner because it was insufficient for rating purposes; 
and (2) the failure to return the examination report is a 
grave procedural error under Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), thereby vitiating the finality of the 
August 1994 rating decision with regard to the denial of 
service connection for degenerative changes in the left 
shoulder due to rheumatoid arthritis.  Thus, if the RO finds 
that there is no CUE in the August 1994 rating decision in 
evaluating the rheumatoid arthritis based on chronic 
residuals, it should consider whether the August 1994 rating 
decision contains a grave procedural error rendering it non-
final with regard to the denial of service connection for 
degenerative changes in the left shoulder due to rheumatoid 
arthritis before addressing the matter of whether new and 
material evidence has been submitted in regard to the left 
shoulder.  

The United States Court of Appeals for the Federal Circuit 
held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), that 
the test for new and material evidence formulated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalid, and that, instead, the Secretary's regulatory 
definition contained in 38 C.F.R. § 3.156(a) was controlling.  
Hodge v. West, 155 F.3d at 1361-64.  Therefore, the matter of 
whether there is new and material evidence to reopen the 
claim of service connection for degenerative changes of the 
left shoulder due to rheumatoid arthritis should be 
readjudicated with consideration of 38 C.F.R. § 3.156(a) 
(2001) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The latest VA general medical and psychiatric examinations 
were performed in June 1997, and the veteran underwent the 
most recent VA varicose veins examination in September 1998.  
Accordingly, current examinations are necessary.  
Additionally, the veteran has reported receiving Social 
Security disability benefits because of his rheumatoid 
arthritis, so Social Security Administration records need to 
be obtained.

Accordingly, this case is REMANDED for the following:

1.  The veteran and his attorney have the 
right to submit additional evidence and 
argument on the matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Also, the attorney should be 
permitted to present any additional 
argument he may have in respect alleged 
CUE pertaining to rheumatoid arthritis in 
the May 1994 rating decision.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  Through his attorney, the veteran 
should be asked to identify all sources of 
treatment or evaluation, non-VA and VA, 
for his psychiatric disorder, duodenal 
ulcer, rheumatoid arthritis, and varicose 
veins of the right leg since March 1996.  
After obtaining appropriate authorization, 
the RO should obtain any medical records 
not currently on file, to include any 
additional medical records since April 
1997 from the Denver, Colorado, VA Medical 
Center and the VA medical facilities at 
Fort Lyon, Colorado, and Pueblo, Colorado.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

4.  Through his attorney, the veteran 
should be asked to provide evidence that 
rheumatoid arthritis of the wrists has 
resulted in either frequent 
hospitalizations or marked interference 
with employment, such as employment 
records, income information, or 
statements from medical care providers, 
former employers and/or coworkers.  If 
the veteran prefers, he may identify such 
evidence and the RO should try to obtain 
it for him.  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

5.  The RO should try to obtain any 
medical records and the decision in the 
Social Security disability benefits claim 
filed by the veteran.  If the attempts to 
obtain this evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

6.  Through his attorney, the veteran 
should be advised of the importance of 
appearing for rating examinations in 
regard to the claims remanded by the Court 
and of the potential consequences of 
failing to report for an examination.  See 
38 C.F.R. § 3.655.

7.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current manifestations and severity of 
his dysthymic disorder.  Notice of the 
examination date should be documented in 
the claims folder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
tests and studies, including 
psychological studies (if deemed 
warranted by the examiner), should be 
conducted.  The report of examination 
should reflect diagnoses of all 
psychiatric disorders found, and any 
diagnoses should be in keeping with the 
diagnostic criteria found in DSM IV.  

A multi-axial assessment should be 
conducted.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned as stated in DSM-IV.  If there 
are multiple diagnoses, any of which are 
deemed unrelated to dysthymic disorder, 
the examiner should, if possible, indicate 
what the GAF score would be based only on 
dysthymic disorder and any dysthymic 
disorder-related disorders.  The 
examination should cover factors included 
in VA's rating criteria for psychiatric 
disorders, and findings should be reported 
in detail.  The examination report should 
be associated with the claims folder.

8.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current manifestations and severity of 
his duodenal ulcer.  Notice of the 
examination date should be documented in 
the claims folder.  The veteran's claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including a 
complete blood count, should be performed.  
The veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should (1) identify any symptoms of 
duodenal ulcer; (2) comment on the 
frequency, duration and severity of 
symptomatic episodes; (3) comment on the 
extent to which any pain is relieved by 
standard ulcer therapy; (4) address 
whether the veteran's duodenal ulcer is 
productive of periodic vomiting, recurrent 
hematemesis or melena; and (5) address 
whether the ulcer is productive of 
impairment in health manifested by anemia 
and weight loss.  Findings should be 
clearly reported and the examination 
report should be associated with the 
claims folder.

9.  The veteran should be afforded a VA 
peripheral vascular examination to 
determine the current manifestations and 
severity of his varicose veins of the 
right leg.  Notice of the examination date 
should be documented in the claims folder.  
The veteran's claims folder and a separate 
copy of this remand must be made available 
to the examiner, the receipt of which 
should be acknowledged in the examination 
report.  Any indicated studies, to include 
Trendelenburg's and Perthes' tests, to 
determine whether there is deep 
circulation involvement, should be 
accomplished.  The veteran's history, 
current complaints, and examination 
findings should be reported in detail by 
the examiner, including a description of 
any the varicose veins of the right leg in 
respect to size, whether they are above 
and/or below the knee, whether deep 
circulation is involved, whether there is 
involvement of the greater saphenous vein, 
and whether there is pain or cramping on 
exertion.  The examiner also should 
comment on where there is persistent edema 
of the right leg and, if so whether it is 
completely or incompletely relieved by 
elevation of the extremity; whether there 
is any (even beginning) stasis 
pigmentation, ulceration, subcutaneous 
induration or eczema.  All findings should 
be reported clearly and the examination 
report should be associated with the 
claims folder.

10.  The RO should adjudicate whether 
there is CUE in the August 1994 rating 
decision by rating the service-connected 
rheumatoid arthritis based on chronic 
residuals rather than as an active 
disease.  Any argument presented by the 
attorney in response to paragraph number 
1, above, should be considered by the RO.  
If the RO finds no CUE, notice must be 
given of the need to file a notice of 
disagreement if the veteran wishes to 
appeal.  If the RO finds CUE, corrective 
action and any necessary evidentiary 
development should be accomplished.

11.  If the RO finds no CUE in the August 
1994 rating decision in evaluating the 
service-connected rheumatoid arthritis 
based on chronic residuals, the veteran 
should then be afforded an examination by 
a rheumatologist, if available, otherwise 
by an orthopedist to determine the 
current manifestations and severity of 
rheumatoid arthritis of the wrists.  
Notice of the examination date should be 
documented in the claims folder.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies must be performed.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner, 
who should render an opinion on whether 
rheumatoid arthritis of either wrist is 
of a nature as to result in marked 
interference in employment.  All findings 
should be reported in detail and the 
report should be associated with the 
claims folder.  

12.  The RO should then review the 
examination reports.  If not responsive 
to the Board's instructions, they should 
be amended by the examiners. 

13.  If the RO finds no CUE in the August 
1994 rating decision in evaluating the 
service-connected rheumatoid arthritis 
based on chronic residuals, the RO should 
consider whether the August 1994 rating 
decision is not final with regard to the 
denial of service connection for 
degenerative changes in the left shoulder 
due to rheumatoid arthritis because of a 
grave procedural error under Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), due 
to failure to return the July 1994 VA 
examination report to the examiner as 
insufficient for rating purposes prior to 
adjudication.  If the RO finds that there 
is no grave procedural error in the August 
1994 rating decision and that, therefore, 
the rating decision is final with regard 
to the denial of service connection for 
degenerative changes in the left shoulder 
due to rheumatoid arthritis, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
degenerative changes in the left shoulder 
due to rheumatoid arthritis under 
38 C.F.R. § 3.156(a) (2001) and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
new and material evidence has been 
submitted, the RO should proceed with any 
other development that is deemed 
appropriate, followed by a readjudication 
on the basis of all pertinent evidence.

14.  Thereafter, the RO should 
readjudicate the other issues on appeal.  
If any benefit for which an appeal has 
been perfected remains denied, the veteran 
and his attorney should be provided a 
supplemental statement of the case (SSOC) 
that addresses all issues remaining on 
appeal, including the issue of a 
compensable rating from prior to September 
3, 1998, for varicose veins of the right 
leg, if applicable.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



